DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on November 22, 2022.

Drawings
The drawings were received on November 22, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0077627 A1 to Matsumoto et al. (“Matsumoto”) in view of U.S. Patent Application Publication No. 2009/0179325 A1 to Park et al. (“Park”).							As to claim 1, Matsumoto discloses a power semiconductor device comprising: a power semiconductor element (20); a control circuit (20) that controls the power semiconductor element (20); a control substrate (10) having the control circuit (20) mounted thereon; a lid (32) arranged to overlap with at least a portion of the control substrate (10) in a first direction; and at least one external connection terminal (40) having a first portion (42) connected with the control substrate (10), a second portion (exposed) to be connected with an external apparatus (¶ 0037), and a third portion (adjacent 32a) located between the first portion (42) and the second portion (exposed) and fixed to the lid (32), the first portion (42) being constituted as a press-fit portion (42), wherein the lid (32) and the at least one external connection terminal (40) are integrally formed as one member (¶ 0037) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0024, ¶ 0025, ¶ 0028, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0038, ¶ 0042) (Notes: the limitation “power semiconductor element” is interpreted as any chip/IC element receiving/providing power and the “control circuit” is any circuit that provides any interaction/signal such as microcomputer/ASIC. Further, limitation “portion” is defined as a part of any whole, either separated from or integrated with it and the limitation “connect” is defined as to join, link, or fasten together; unite or bind by DICTIONARY.COM).					Park also discloses a power semiconductor element (111a-111d); a control circuit (111a-111d) that controls the power semiconductor element (111a-111d) (See Fig. 1, Fig. 2, ¶ 0005, ¶ 0007, ¶ 0035).									In view of the teachings of Matsumoto and Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a power semiconductor element; a control circuit that controls the power semiconductor element because the power semiconductor element and the control circuit are essential elements that are applied in automobiles, industrial equipment, and household appliances that are highly integrated on the same control substrate (See Matsumoto ¶ 0024, ¶ 0034 and Park ¶ 0005). 								As to claim 4, although Matsumoto discloses a power semiconductor device comprising: a power semiconductor element (20); a control circuit (20) that controls the power semiconductor element (20); a control substrate (10) having the control circuit (20) mounted thereon; a lid (32) arranged to overlap with at least a portion of the control substrate (10) in a first direction; and a plurality of external connection terminals (40) each having a first portion (42) connected with the control substrate (10), a second portion (exposed) to be connected with an external apparatus (¶ 0037), and a third portion (adjacent 32a) located between the first portion (42) and the second portion (exposed) and fixed to the lid (32), the first portion (42) being constituted as a press-fit portion (42), wherein the plurality of external connection terminals (40) are arranged side by side in a second direction intersecting the first direction, and a widest diameter of the press-fit portion (42) of each of the plurality of external connection terminals (40) is arranged to be elastically deformed in a third direction intersecting the first direction and the second direction (See Fig. 1, Fig. 2, Fig. 3, ¶ 0024, ¶ 0025, ¶ 0028, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0038, ¶ 0042) (Notes: the limitation “power semiconductor element” is interpreted as any chip/IC element receiving/providing power and the “control circuit” is any circuit that provides any interaction/signal such as microcomputer/ASIC. Further, Park also shows the terminals arranged side by side and Kimura et al. (US 2016/0365662 A1) of IDS further teaches the widest diameter is deformed in a perpendicular direction seen FIG. 4 and FIG. 6 for obtaining higher density. Furthermore, limitation “portion” is defined as a part of any whole, either separated from or integrated with it and the limitation “connect” is defined as to join, link, or fasten together; unite or bind by DICTIONARY.COM).						Park also discloses a power semiconductor element (111a-111d); a control circuit (111a-111d) that controls the power semiconductor element (111a-111d) (See Fig. 1, Fig. 2, ¶ 0005, ¶ 0007, ¶ 0035).									In view of the teachings of Matsumoto and Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a power semiconductor element; a control circuit that controls the power semiconductor element because the power semiconductor element and the control circuit are essential elements that are applied in automobiles, industrial equipment, and household appliances that are highly integrated on the same control substrate (See Matsumoto ¶ 0024, ¶ 0034 and Park ¶ 0005). 								As to claim 6, Matsumoto further discloses wherein a through hole (14) is formed in the control substrate (10), and the first portion (42) is fitted into the through hole (14) (See Fig. 1, ¶ 0028, ¶ 0038).									As to claim 7, Matsumoto further discloses wherein the third portion (adjacent 32a) of the at least one external connection terminal (40) and the lid (32) are constituted as one member (See Fig. 1, ¶ 0037).									Further regarding claim 7, the limitation “constituted as one member” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).			The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).									As to claim 9, Matsumoto and Park disclose further comprising a case (30), wherein the power semiconductor element (20/111a-111d) and control substrate (10) are in the case (30), and the first portion (42) includes an end of the external connection terminal (40), and no part of the first portion (42) directly contacts the case (30) (See Fig. 1).	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0077627 A1 to Matsumoto et al. (“Matsumoto”) and U.S. Patent Application Publication No. 2009/0179325 A1 to Park et al. (“Park”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0284159 A1 to Sakamoto et al. (“Sakamoto”). The teachings of Matsumoto and Park have been discussed above.				As to claim 10, although Matsumoto discloses wherein the first portion (42) includes an end portion protruding from a surface of the control substrate (10), and from a surface of the control substrate (10) to its end, the protruding end portion is freestanding (See Fig. 1), Matsumoto and Park do not specifically disclose the surface of the control substrate faces the power semiconductor element.					However, Sakamoto discloses circuit elements (24) can be disposed on upper and lower surfaces of the substrate (20) (See Fig. 3, ¶ 0053, ¶ 0054).			In view of the teachings of Matsumoto, Park, and Sakamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Matsumoto to have the surface of the control substrate faces the power semiconductor element such that the power semiconductor element is placed on the lower surface of the substrate because such can incorporate more circuit elements to obtain better integration (See Sakamoto ¶ 0054).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are
moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Hierholzer et al. (US 2007/0278669 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815